Title: To George Washington from Clement Biddle, 13 April 1789
From: Biddle, Clement
To: Washington, George



Philada April 13th 1789

Inclosed is Invoice of the Buckwheat shipped by the Sloop Charming Polly Capt. Ellwood who sails to morrow for Alexandria—The Captain has not yet Called for the Bill of Lading but it shall be sent by the Vessel with the Certificate to save Duties.
I informed your Excellency that I had again been disappointed (as I had twice before after positive Engagements) of a part of the Buckwheat but as I had so nearly accomplished the Order and no Opportunity again Offers before you will probably pass through I shall wait til then for your directions and am with great Esteem

Clement Biddle

